Citation Nr: 0701234	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  94-47 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected post-
traumatic stress disorder.

2.  Entitlement to a temporary total rating based on 
convalescence following a January 1997 coronary bypass 
surgery under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1997 and July 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied 
entitlement to the benefits currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's coronary artery disease has increased in 
severity due to his service-connected post-traumatic stress 
disorder.

2.  At the time that the veteran underwent coronary bypass 
surgery that required a period of convalescence, in January 
1997, service connection was not in effect for coronary 
artery disease.


CONCLUSIONS OF LAW

1.  The aggravation of the veteran's coronary artery disease 
is proximately due to, or the result of, his service-
connected post-traumatic stress disorder.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310 (2006). 

2.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and for a temporary total 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated the claim 
based on all the evidence in September 2005, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision. 

Regarding the grant of service connection for a heart 
disability, although the record reflects that the AOJ has not 
provided notice with respect to the initial disability rating 
and effective date elements of the claim, those matters are 
not currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and medical opinions 
have been sought.




Secondary Service Connection

The veteran contends that his coronary artery disease (CAD) 
has been aggravated by his service-connected post-traumatic 
stress disorder (PTSD), and therefore seeks secondary service 
connection for the same.

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

In May 2006, the Board requested an expert opinion on whether 
the veteran's CAD was either caused or aggravated by his 
service-connected PTSD.  A VA staff cardiologist and 
assistant professor of medicine reviewed the veteran's file, 
as evidenced by his reference in the opinion offered to the 
veteran's particular physical and psychological medical 
history.  The physician noted the controversy in cardiology 
literature regarding the exact relationship between 
psychosocial factors and atherosclerosis, but referred to 
epidemiologic studies that demonstrate a consensus that 
emotional stress plays a significant role in the development 
of, and has an effect on, heart disease.  He concluded that 
while he would not state that the veteran's PTSD caused his 
CAD, it was more likely than not that PTSD had aggravated it.  

This opinion is credible, as it is based on an accurate 
review of the veteran's records and is rooted in stated 
medical principles.  Absent evidence to the contrary, the 
Board is not in a position to further question the opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the medical evidence establishes that the veteran's current 
disability has been aggravated by his service-connected 
disability.  Service connection on a secondary basis is 
granted for atherosclerotic coronary artery disease.

Temporary Total Rating

The veteran underwent a quadruple coronary artery bypass 
graft in January 1997, which resulted in a period of 
convalescence for which he now seeks a temporary total 
evaluation.  Medical evidence shows that the bypass surgery 
was due to the veteran's coronary artery disease (CAD).  A 
temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence.  38 C.F.R. § 4.30 (2006) 
(emphasis added).  

At the time of the veteran's surgery, service connection was 
in effect for pericarditis with constriction and tricuspid 
stenosis.  In July 1997, the RO denied the claim, as the 
medical records did not demonstrate an etiological 
relationship between the veteran's service-connected 
pericarditis and his non-service-connected coronary artery 
disease that necessitated the surgery.  In fact, the VA in-
patient records from his surgery, as well as the concurrent 
outpatient clinical records and VA heart examinations, 
demonstrate that the veteran was essentially asymptomatic 
with reference to the pericarditis, and that the disability 
was generally noted by history only.  

During the appeal of the July 1997 denial, the veteran filed 
an original claim for service connection for CAD, contending 
that it was directly related to tobacco use in service, or 
alternatively, that it was secondary to his service-connected 
PTSD.   This claim was received in December 1997.  
Subsequently, medical evidence substantiated the latter 
argument, specifically that the veteran's PTSD had aggravated 
his CAD, thereby warranting secondary service connection for 
the heart disability.   

The effective date for service connection based on an 
original claim is governed by regulation.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2006).  The date is not based 
on the date the condition began, and cannot be any earlier 
than date of receipt of claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  In this case, the veteran's claim for 
service connection for CAD was received in December 1997; 
therefore, the grant of service connection is effective in 
December 1997 and no earlier.  Because service connection was 
not in effect in January 1997, when the veteran underwent 
bypass surgery for CAD, he cannot receive compensation under 
§ 4.30 for his period of convalescence that resulted.  
Therefore, a temporary total evaluation is not warranted.

However, Diagnostic Code 7017 (1997) provided a 100 percent 
rating for one year following coronary artery bypass surgery.  
The ultimately successful claim was filed within one year 
after the surgery, and the rating to be assigned must take 
into account not only the matter of aggravation, but also the 
remainder of the one-year period provided by the Schedule for 
Rating Disabilities in effect at that time.


ORDER

Entitlement to service connection for coronary artery disease 
as secondary to the service-connected post-traumatic stress 
disorder is granted.

Entitlement to a total rating based on convalescence 
following the January 1997 coronary bypass surgery under the 
provisions of 38 C.F.R. § 4.30 is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


